UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1666


SOUTHERN MANAGEMENT CORPORATION RETIREMENT TRUST,

                Plaintiff - Appellee,

          v.

CHAWKY BOUTROS JABALY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:15-cv-00197-LO-IDD)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chawky Boutros Jabaly, Appellant Pro Se. Gabrielle Marcus Duvall,
LINOWES & BLOCHER, LLP, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chawky Boutros Jabaly appeals from the district court’s order

dismissing his appeal from the bankruptcy court’s order denying

his fourth motion for reconsideration of its order entering a

nondischargeable   consent    judgment   against   Jabaly.   We   have

reviewed the record and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.         Southern

Mgmt. Corp. Retirement Trust v. Jabaly, No. 1:15-cv-00197-LO-IDD

(E.D. Va. May 15, 2015).     We deny Southern Management Corporation

Retirement Trust’s motions to dismiss and for sanctions.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                             AFFIRMED




                                   2